PER CURIAM.
By petition for writ of certiorari, we are asked to review Order No. 14409 of the Public Service Commission, approving the transfer of certain service routes from one truck line to another. We have jurisdiction to review the commission’s order. Art. V, § 3(b)(3), Fla.Const.; § 350.641, Fla.Stat. (1977). Petitioners contend that the commission erred in its findings that the service authority involved was not dormant and that the transfer was not contrary to the public interest. We have examined the record of these proceedings and find that the commission’s findings are supported by competent evidence and that the order does not depart from the essential requirements of the law.
Accordingly, the petition is denied.
ADKINS, Acting C. J., and BOYD, OVERTON, HATCHETT and ALDERr MAN, JJ., concur.